internal_revenue_service department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc psi plr-142964-02 date october re legend decedent spouse trust trust decedent’s trust - - - - - survivor’s trust - date date date date state x - - - - - - county - county - x acres - y acres - z acres - state statute - state statute - citation a dear this is in response to your date letter and prior submissions requesting rulings on behalf of the personal representative of the above captioned estate regarding the application of federal estate gift and generation-skipping_transfer_tax to the proposed reformation of a_trust the facts and representations submitted are summarized as follows on date decedent and spouse residents of state x created trust decedent and plr -142964-02 spouse were both the co-trustees and primary beneficiaries of trust decedent died on date survived by spouse several provisions of the trust document are confusing and contradictory in addition as discussed below several pages of the trust document could not be located the instrument was drafted by a corporation that has been ordered by court order to cease doing business in state x article one c of trust provides that decedent and spouse may add property to the trust during their joint lives and during the survivor’s life article one d provides that decedent or spouse or the survivor can at any time transfer trust property into a separate irrevocable_trust trust discussed below article two a of trust provides that during their joint lives either decedent or spouse have the right to alter amend or revoke trust in whole or in part except as it affects any irrevocable_trust created herein article three of trust contains the dispositive provisions covering both trust and trust during the joint lives of the trustors under article three a the trustees are directed to pay to decedent and spouse as much of the trust and trust net_income as decedent and spouse request under article three c the trustees are to distribute to decedent and spouse so much of the principal of trust as they request article two b provides that from and after the death of the first trustor to die any assets of the decedent’s separate trust estate and those assets of the decedent’s share of the joint trust estate shall be distributed to the surviving trustor and shall merge with the survivor’s share of the joint trust estate and any assets of the surviving trustor’s separate trust estate and shall form the survivor’s trust described below the survivor’s trust may be revoked or amended at any time in whole or in part except to the extent such revocation would affect any irrevocable_trust created under trust article four a of trust provides that upon the death of the first trustor to die the trust estate will be divided into separate trusts decedent ’s trust survivor’s trust and insurance_trust article four c provides that the decedent’s trust is to include an amount equal to the lesser_of the equivalent estate_tax exemption in effect during the year of death of the first trustor to die or one-half of the trust estate and shall be funded only with separate or jointly-held property transferred by first trustor to die to trust including assets held in the irrevocable trusts created under trust article four c states that the intent is to transfer to the decedent’s trust an amount which will provide for a zero tax upon the death of the first to die trustor article four d provides that the rest and residue of the trust estate other than the insurance policies which will be allocated to the insurance_trust is to be allocated to the survivor’s trust including any remaining assets held in any irrevocable_trust trust that were transferred to the irrevocable_trust by the surviving trustor article five b of trust provides that all the net_income of the survivor’s trust is to be distributed at least quarterly to the surviving trustor further the trust instrument grants the surviving trustor an inter_vivos and a testamentary general power to appoint principal and undistributed_income except for the part of the survivor’s trust that is attributable to trust plr -142964-02 to anyone including the surviving trustor and his or her estate upon the death of the surviving trustor the trust will terminate and any unappointed corpus will be distributed in accordance with article five f article five c of trust provides that the net_income of the decedent’s trust is to be distributed to the surviving trustor during his or her life the surviving trustor has no right to invade the corpus for any reason nor does the surviving trustor have any power to appoint the principal or undistributed_income to himself or herself or to any person article five c provides that upon the death of the surviving trustor the decedent’s trust is to terminate and the corpus is to be distributed in accordance with article five f you have represented however that pages of trust that contain article five e f g h and i are missing and could not be located by spouse or reconstructed as noted above under article one d the decedent or spouse or the survivor can at any time transfer trust property into a separate irrevocable_trust trust under article three a the trustees shall pay to decedent and spouse during their joint lives as much income of trust as decedent and spouse request unless otherwise limited under other trust provisions article one d designates decedent and spouse as the co-trustees of trust with all the powers of co-trustees as described in trust under article two d the decedent and spouse reserve the power to distribute during their joint lives or during the life of the survivor all or part of the trust corpus to certain charitable institutions defined in article five a as any and all not for profit organizations and entities whether religious or humanitarian in nature article one d further states that any amendment s following the date of such transfer of any asset s to this irrevocable_trust including those which change the designation of beneficiaries or manner or timing of the distribution of such assets shall not apply to any asset transferred prior thereto except with regard to the exercise of decedent and spouse’s power to gift any of these assets to any charity as provided in article two article five e provides that the surviving trustor shall have no power_of_appointment over the assets of trust except as provided in article two d but the co-trustees shall pay to the trustors or the surviving trustor if one of the trustors has died all of the income from trust principal for the remainder of his her their life upon the death of the last to die of decedent and spouse the assets of trust will be distributed in accordance with the terms of article five as stated above the pages of trust that apparently contain these dispositive provisions article five e through i are missing and cannot be located or reconstructed it is represented that the assets transferred to trust consisted of various parcels of real_property owned by decedent and spouse as joint_tenants located in county approximately x acres of ranch land owned by decedent and spouse as joint_tenants located in county and y acres of ranch land owned by spouse located in county the assets transferred to trust consisted of z acres of real_property owned by decedent and spouse as joint_tenants located in county as discussed above the trust document contains ambiguous and contradictory provisions in particular article two b appears to direct that the entire trust estate pass to the survivor’s trust with respect to which spouse possesses a general_power_of_appointment on the other hand article four provides that the trust estate is to be divided into three trusts plr -142964-02 including the decedent’s trust with respect to which spouse does not have a general_power_of_appointment in addition pages of the trust document that likely contained the provisions for disposition of trust and trust on the death of the surviving trustor are missing accordingly after decedent’s death spouse as personal representative of decedent’s estate and surviving trustor obtained a court order dated date as modified by order dated date the court orders modified article two b of trust and adopted new articles five e and f in lieu of the missing articles five e through i which in addition to article five j were revoked by the court order under article two b as modified by the court order the assets of the first trustor to die’s separate trust estate and the assets of his or her share of the joint trust estate with the exception of the assets forming the decedent’s trust and trust will be merged with the survivor’s share of the joint trust estate and any assets of the survivor’s separate trust estate and the resulting trust will constitute the survivor’s trust which in accordance with the terms of trust may be revoked or amended at any time by the surviving trustor new article five e and article five f provide for the disposition on the death of the survivor of decedent and spouse of the remaining corpus of the decedent’s trust trust and the survivor’s trust to the extent not appointed by spouse in the same manner as provided under the state x intestacy statute you have requested the following rulings one-half of the value of trust on the date of decedent’s death is includible in decedent’s gross_estate for estate_tax purposes under sec_2036 and sec_2038 of the internal_revenue_code one-half of the value of trust on the date of decedent’s death is includible in decedent’s gross_estate for estate_tax purposes under sec_2036 and sec_2038 prior to the modification spouse did not possess a general_power_of_appointment as defined in sec_2041 over either the decedent’s trust or trust and the modification of trust as described above did not constitute a release of a general_power_of_appointment by spouse the internal_revenue_service will recognize the court’s modification of the trust agreement that adopt new article five e and f law and analysis sec_2001 imposes a tax on the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of the decedent’s death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property within three years of the decedent's death and the value of the property or an interest therein would have plr -142964-02 been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been included in the gross_estate sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or right to income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death revrul_69_577 1969_2_cb_173 considers a situation where property held as either a joint_tenancy or tenancy_by_the_entirety is transferred by the co-tenants to a_trust pursuant to which the transferors retain the right to receive trust income_for_life the ruling concludes that since under state law each co-tenant possesses an undivided one-half interest in the property each makes a transfer of a one-half interest in the property to the trust consequently only one-half the value of the property is subject_to inclusion in each co-tenant’s gross_estate under sec_2036 370_f2d_525 10th cir sec_2041 provides for the inclusion in the gross_estate of any property over which the decedent possesses at the time of his death a general_power_of_appointment created after date sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate except that a power to consume property for the benefit of the decedent that is limited by an ascertainable_standard relating to health education support or maintenance of the decedent is not deemed a general_power_of_appointment sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is a transfer of property by the person possessing the power sec_20_2041-1 of the estate_tax regulations provides that the term power_of_appointment does not include powers reserved by the decedent to himself within the concepts of sec_2036 to plr -142964-02 likewise sec_25_2514-1 of the gift_tax regulations provides that for gift_tax purposes the term power_of_appointment does not include powers reserved by the donor to himself ruling sec_1 and under articles two a and article three of trust decedent and spouse retained the right to alter amend or revoke trust in whole or in part except as this power applies to trust further decedent and spouse could require the trustee to distribute without limitation principal and income upon his or her request decedent retained these rights until his death on date thus with respect to trust decedent retained rights described in sec_2036 and and sec_2038 further as described above the assets transferred to trust consisted of various parcels of real_property owned by decedent and spouse as joint_tenants located in county approximately x acres of ranch land owned by decedent and spouse as joint_tenants located in county and y acres of ranch land owned by spouse located in county in accordance with revrul_69_577 only that portion of the value of trust on the date of decedent’s death attributable to decedent’s one-half interest in the county real_property and decedent’s one-half interest in the county real_property held by decedent and spouse as joint_tenants prior to the transfer to trust is includible in decedent’s gross_estate under sec_2036 and sec_2038 similarly under article five e of trust decedent and spouse retained the right to receive the income from trust during their joint lives and during the life of the survivor in addition the decedent and spouse retained the power to distribute the trust property at his discretion to charitable organizations as defined in article five a thus with respect to trust decedent retained rights described in sec_2036 and and sec_2038 further as noted above the assets transferred to trust consisted of z acres of real_property located in county that was owned by decedent and spouse as joint_tenants in accordance with revrul_69_577 one-half of the value of trust on the date of decedent’s death attributable to the decedent’s one-half interest as a joint tenant in the county property transferred to trust is includible in decedent’s gross_estate under sec_2036 and sec_2038 ruling sec_3 and in addressing the reformation of the terms of a_trust the law of state x provides on petition by a trustee or beneficiary the court may reform the terms of the trust to conform to the trustor’s intention if the failure to conform was due to a mistake of fact or law and the testator’s intent can be established the terms of the trust may be construed or modified in a manner that does not violate the trustor’s probable intention to achieve the trustor’s tax objectives state statute in 387_us_456 the supreme court held that where the issue involved is the determination of property interests for federal estate_tax purposes and the determination is based on state law the highest court of the state is the best authority on its own law the service however is not bound by a lower court decision if there is a decision by a lower court then the federal authority must apply what it finds to be state law plr -142964-02 after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in citation a the supreme court of state x upheld the general_rule of law that in case of uncertainty arising upon the face of a will as to the application of any of its provisions the testator's intention is to be ascertained from the words of the will taking into view the circumstances under which it was made exclusive of his oral declarations in reference to the modification of article two b of trust as originally drafted the article indicates that the entire trust corpus is to pass to the survivor’s trust over which spouse is granted a general_power_of_appointment however this provision is in direct conflict with article four a which expressly provides that upon the death of the first trustor to die the trust estate is to be divided into separate trusts one of which is the decedent’s trust article four c specifies that the decedent’s trust is to be funded with an amount equal to the lesser_of the equivalent estate_tax exemption in effect during the year of death or one-half of the trust estate and is to be funded only with separate or jointly-held property transferred by the decedent to the trust further the language of article four c indicates trustors’ express intent to create a credit_shelter_trust that will make full use of the available unified_credit of the first trustor to die it is only the balance of the trust estate that is to pass to the survivor’s trust after funding the insurance_trust further articles five c and e specifically prohibit the beneficiaries of the decedent’s trust from holding a general_power_of_appointment accordingly we conclude that the court order construing and reforming article two b to direct that only those assets that are not used to fund decedent’s trust or held in trust are to merge into the survivor’s trust is consistent with the intent of the trustors properly resolves the ambiguity presented in this portion of the trust instrument and is consistent with state law therefore the reformation of article two b of trust will not be considered a release or transfer of any retained_interest or power that would subject the assets of the survivor trust or trust to inclusion in spouse’s gross_estate under sec_2041 further the court order reformed trust by inserting new article five e and f to provide dispositive provisions that were contained in the missing pages of trust the contents of these missing pages could not be ascertained by reference to other sections of trust or any of the trusts created therein because these pages were missing the trust contained no direction regarding the disposition of the trust estate on the death of the surviving trustor the trust as reformed pursuant to the date court order provides for the same distributive scheme that would apply if spouse dies intestate see state statute the application of this dispositive scheme to the trust estate on spouse’s death under the facts presented is consistent with applicable state law accordingly the reformation of trust on date adopting new article five e and f did not result in a transfer of an interest in property that is subject_to federal estate gift or generation-skipping_transfer_tax the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein we express or imply no opinion on the federal tax plr -142964-02 consequences of any aspect of any transaction or item discussed or referenced in this letter under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely george masnik chief branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc cc cc
